
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3

ANNEX I

Supplemental Terms and Conditions

--------------------------------------------------------------------------------


ANNEX I


SUPPLEMENTAL TERMS AND CONDITIONS


    The Master Repurchase Agreement between Impac Warehouse Lending Group
("Buyer") and MONUMENT MORTGAGE, INC., ("Seller"), dated as of SEPTEMBER 17,
2001 is amended and supplemented as set forth below. All capitalized terms used
herein that are defined in the Master Repurchase Agreement are used herein as
defined therein except to the extent such terms are amended or supplemented
herein.

    1.  Paragraph 1 of the Master Repurchase Agreement is amended by adding the
following after the word "instruments" and before the parenthetical
"("Securities")" in the second line thereof:

    4"or whole mortgage loans or any interests in any whole mortgage loans,
including, without limitation, mortgage participation certificates and mortgage
pass-through certificates".

    2.  Subparagraph 2(a) of the Master Repurchase Agreement is amended by
adding the following after the word "any" and before the word "bankruptcy" in
the second line thereof:

    "conservatorship or receivership (within the meaning of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989),".

    3.  Subparagraph 2(a) of the Master Repurchase Agreement is further amended
by adding the following after the word "a" and before the word "receiver" in the
third line thereof:

    "conservator,".

    4.  Subparagraph 2(h) of the Master Repurchase Agreement is amended by
deleting the defined term "Market Value" and replacing it with the defined term
"Assumed Repurchase Value", and the term Market Value throughout the Master
Repurchase Agreement shall be deemed to denote the Assumed Repurchase Value.

    5.  Subparagraph 2(h) of the Master Repurchase Agreement is amended by
adding at the end thereof:

    "except that the Assumed Repurchase Value of any Securities that are loans
secured by mortgages or deeds of trust on residential dwellings (such loans,
"Mortgage Loans") as of any date shall be the dollar amount ascribed to such
Mortgage Loans on that date by Buyer in its reasonable and sole discretion, and
shall not include any Income on such Mortgage Loans paid to and held by Seller
pursuant to Paragraph 5 hereof, and the Assumed Repurchase Value of any
Additional Purchased Securities shall be the fair market value thereof as
determined by Buyer in its reasonable and sole discretion"

    6.  Subparagraph 3(b) of the Master Repurchase Agreement is amended by
adding at the end of the first sentence of Paragraph 3(b):

    "In the case of Transactions involving Securities that are Mortgage Loans,
(a) the Purchased Securities shall be identified on a detailed listing to be
provided by Seller to Buyer (a "Mortgage Loan Schedule") attached to a
Certificate of Seller in the form attached hereto, (b) the Confirmation shall be
sent by Seller to Buyer, (c) the documents contained in the Mortgage File (as
defined in Paragraph 7) shall be delivered at the option of the Buyer to the
Buyer, or the Custodian, and held by the Custodian pursuant to the terms of a
Custody Agreement, dated of even date herewith (the "Custody Agreement"), among
Seller, Buyer and Custodian pursuant to which Custodian shall, among other
things, issue Trust Receipts, as defined therein (the "Trust Receipts"), and
(d) the Mortgage Loans shall be serviced for Buyer by Seller pursuant to the
Servicing Agreement, dated of even date herewith (the "Servicing Agreement"),
between Seller and Buyer."

1

--------------------------------------------------------------------------------

    7.  Paragraph 3(b) of the Master Repurchase Agreement is further amended by
deleting the last sentence and replacing it with the following:

    "In the event of any conflict between the terms of such Confirmation and
this Agreement, the terms of such Confirmation shall prevail."

    8.  Subparagraph 3(c) of the Master Repurchase Agreement is amended by
adding at the end of the first sentence of Paragraph 3(c);

    "In the case of Transactions involving Securities that are Mortgage Loans,
(i) which meet the requirements of the Seller's Warranties Agreement, such
demand by Buyer may not be made prior to 30 days following the date of the
Transaction in which the Securities were originally conveyed to Buyer provided
no event of default has occurred; (ii) which do not meet the requirements of the
Seller's Warranties Agreement in all material respects, such demand by Buyer may
be made at any time; or (iii) Seller may repurchase at any time, irrespective of
whether the particular Mortgage Loans(s) meets the requirements of the Seller's
Warranties Agreement. In any case, such demand either by Buyer or by Seller
shall be for a repurchase of all Purchased Securities subject to the related
Transaction and such demand shall be made no later than 5:00 p.m. New York City
time on the business day preceding the day on which such termination will be
effective, which termination shall also be on a business day. Upon receipt of
the Repurchase Price in immediately available funds, Buyer shall deliver the
Trust Receipt for such Transaction to Custodian for further disposition in
accordance with the terms of the Custody Agreement."

    9.  Paragraph 4 of the Master Repurchase Agreement is amended by adding a
new subparagraph (f) as follows:

    "(f) In the case of Transactions involving Securities that are Mortgage
Loans, (i) the percentage used in calculating Buyer's Margin Amount for such
Transaction shall be the percentage specified in the Confirmation and
(ii) Additional Purchased Securities shall be limited to obligations issued by
the United States government or mortgaged-backed securities issued by the
Federal National Mortgage Association ("FNMA") or guaranteed by the Government
National Mortgage Association ("GNMA") and otherwise acceptable to Buyer in its
sole discretion, (iii) the provisions of subparagraphs (b), (d) and (e) of this
Paragraph shall not apply".

    10. Paragraph 5 of the Master Repurchase Agreement is amended by adding the
following at the end of the last sentence of Paragraph 5:

    "Notwithstanding the foregoing and except as provided in Paragraph 11 of
this Agreement, in the case of Transactions involving Securities that are
Mortgage Loans, Seller shall be deemed to hold for the benefit of, and in trust
for, Buyer all Income, including without limitation all scheduled and
unscheduled principal and interest payments, received by Seller with respect to
such Mortgage Loans. Seller shall service the Mortgage Loans, or supervise the
servicing of the Mortgage Loans, for the benefit of Buyer in accordance with the
terms of the Servicing Agreement. On the 10th day of each month, Seller will
provide Buyer with reports substantially identical in form to FNMA's form 2010
remittance report with respect to all Mortgage Loans then involved in any
Transaction hereunder. Within three business days of its receipt of each such
report, Buyer either (i) shall determine that a Margin Deficit has occurred and
direct Seller to pay to Buyer all Income received in the period covered by such
report to the extent of such Margin Deficit, in which case Buyer shall be deemed
to have released any excess Income to Seller, or (ii) shall determine that a
Margin Deficit has not occurred, in which case Buyer shall be deemed to have
released all such Income to Seller."

2

--------------------------------------------------------------------------------

    11. Paragraph 6 of the Master Repurchase Agreement is amended by adding the
following after the word "the" and before the words "Purchased Securities" in
the fourth line thereof:

    "Seller's right (including the power to convey title thereto), title and
interest in and to the".

    12. Paragraph 6 of the Master Repurchase Agreement is amended by adding the
following after the words "Purchased Securities" and before the word "with" in
the fourth line thereof:

    ", the contractual right to receive payments, including the right to
payments of principal and interest and the right to enforce such payments,
arising from or under any of the Purchased Securities, the contractual right to
service each Mortgage Loan, any sub-servicing agreements with respect to each
Mortgage Loan, and all documents in each Mortgage File,".

    13. Paragraph 6 of the Master Repurchase Agreement is amended by adding the
following after the word "all" and before the word "proceeds" in the fifth line
thereof:

    "income, payments, products and".

    14. Paragraph 6 of the Master Repurchase Agreement is amended by adding the
following after the word "thereof" and before the period in the fifth line
thereof:

    "(the "Collateral")".

    15. Paragraph 6 of the Master Repurchase Agreement is amended by adding the
following at the end of the last sentence of Paragraph 6:

    "In such event, the parties hereto intend to create for the benefit of
Buyer, as secured party, a legally valid and enforceable first priority
perfected security interest in the Collateral. On or prior to each Purchase
Date, Seller shall cause to be filed in the appropriate filing offices of the
jurisdiction in which Seller maintains its place of business, or its chief
executive office if Seller has more than one place of business, in accordance
with applicable law, Uniform Commercial Code financing statements naming Seller
as debtor, Buyer as secured party, and the Collateral as collateral."

    16. Paragraph 7 of the Master Repurchase Agreement is amended by adding the
following at the end of the last sentence of Paragraph 7:

    "In the case of Transactions involving Securities that are Mortgage Loans,
the transfer of such Mortgage Loans for the purposes of this Paragraph 7 shall
include the delivery to the Buyer or Custodian, as directed by the Buyer, the
following documents (the "Mortgage File") with respect to each Mortgage Loan, as
set forth in the Custody Agreement: subject, however, to the paragraph
immediately following clause (xii) below;"

    (i)  the original note or other evidence of indebtedness (the "Mortgage
Note") of the obligor thereon (each such obligor, a "Mortgagor"), endorsed to
the order of or assigned to Seller by the holder/payee thereof, without
recourse, and endorsed by Seller, without recourse, in blank;

    (ii) the original mortgage, deed of trust or other instrument (the
"Mortgage") creating a first lien on the underlying property securing the
Mortgage Loan (the "Mortgaged Property"), naming Seller as the "mortgagee" or
"beneficiary" thereof, and bearing on the face thereof the address of Seller as
provided in Paragraph 13 of this Agreement, or, if the Mortgage does not name
Seller as the mortgagee/beneficiary, the Mortgage, together with an instrument
of assignment assigning the Mortgage, individually or together with other
Mortgages, to Seller and bearing on the face thereof the address of Seller as
provided in Paragraph 13 of this Agreement, and, in either case, bearing
evidence that such instruments have been recorded in the appropriate
jurisdiction where the Mortgaged Property is located (or, in lieu of the
original of the Mortgage or the assignment thereof, a duplicate or conformed
copy of the Mortgage or the instrument of assignment, if any,

3

--------------------------------------------------------------------------------

together with a certificate of either the closing attorney or an officer of the
title insurer that issued the related title insurance policy, or a certificate
of receipt from the recording office, certifying that such copy or copies
represent true and correct copy(ies) of the original(s) and that such
original(s) have been or are currently submitted to be recorded in the
appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located);

    (iii) an original assignment of Mortgage, in blank, which assignment shall
be in form and substance acceptable for recording and, in the event that the
Seller acquired the Mortgage Loan in a merger, the assignment must be by
"[Seller], successor by merger to [name of predecessor]";

    (iv) any intervening assignment of the Mortgage not included in (ii) above,
including any warehousing assignment;

    (v) any assumption, modification, extension or guaranty agreement;

    (vi) the Lender's title insurance policy, or, if such policy has not been
issued, a written commitment or interim binder issued by the title insurance
company evidencing that the required title insurance coverage is in effect and
unconditionally guaranteeing the holder of the Mortgage Loan that the lender's
title insurance policy will be issued;

    (vii) if applicable, any policy or certificate of primary mortgage guaranty
insurance;

    (viii) if the Mortgage Note or Mortgage or any other material document or
instrument relating to the Mortgage Loan has been signed by a person on behalf
of the Mortgagor, the power of attorney or other instrument that authorized and
empowered such person to sign with recording information thereon;

    (ix) with respect to FHA insured Mortgage Loans, the original FHA Insurance
Contract, together with a completed HUD Form 92080 "Mortgagee Record Change"
with the Purchasing Mortgagees name left blank;

    (x) with respect to VA guaranteed Mortgage Loans, the original VA Loan
Guaranty Certificate;

    (xi) with respect to each Mortgage Loan which is subject to the provisions
of the Homeownership and Equity Protection Act of 1994, a copy of a notice to
each entity which was a purchaser or assignee of the Mortgage Loan, satisfying
the provisions of such Act and the regulations issued thereunder, to the effect
that the Mortgage Loan is subject to special truth in lending rules; and

    (xii) any other document as may be requested by Buyer.

    "Notwithstanding the above, Seller shall, at least one Business Day prior to
the related Purchase Date, deliver to or cause to be delivered to Buyer or
Custodian, as directed by Buyer, originals or true copies of such documents
contained in the Mortgage File; and within forty eight (48) hours after such
purchase date Seller shall deliver or cause to be delivered to Buyer or
Custodian, as directed by Buyer, the originals (to the extent not previously
delivered) of all such documents in the Mortgage File. Failure by Seller to
deliver or cause to be delivered such documents within such time periods
specified in the immediately preceding sentence shall constitute an Event of
Default under the Master Repurchase Agreement. Seller shall cause each closing
agent to hold any originals of such documents in the Mortgage File held by such
closing agent prior to delivery thereof to Buyer or Custodian, as directed by
Buyer, in trust and as bailee for Buyer.

    In addition to the documents contained in the Mortgage File, Seller shall
deliver to buyer on or prior to the Purchase Date for such Transaction a
security release certification acceptable to Buyer, certifying the release of
any security interest of a third party which may have existed with

4

--------------------------------------------------------------------------------

respect to any of the Mortgage Loans subject to such Transaction during the
45-day period prior to the related Purchase Date.

    Seller shall include on each Mortgage Loan Schedule a code indicating
whether the Mortgage Loan is subject to the Homeownership and Equity Protection
Act of 1994."

    Seller shall cause to be maintained a servicing file ("Servicing File") with
respect to each Mortgage Loan that shall contain the following documents:

    (a) copies of all the documents contained in the Mortgage File;

    (b) any instrument necessary to complete identification of any exception set
forth in the exception schedule in the title insurance policy (e.g., map or
plat, restrictions, easements, sewer agreements, home association declarations,
etc.);

    (c) a survey of the Mortgaged Property;

    (d) any hazard insurance policy or flood insurance policy, with extended
coverage of the hazard insurance policy;

    (e) the Mortgage Loan closing statement (Form HUD-1) and any other
truth-in-lending, real estate settlement procedure forms or other disclosure
statements required by law;

    (f)  the residential loan application, if applicable;

    (g) any verification of employment and income;

    (h) if applicable, any verification of acceptable evidence of source and
amount of downpayment;

    (i)  any credit report on the borrower under the Mortgage Loan;

    (j)  each residential appraisal report;

    (k) a photograph of the Mortgaged Property;

    (l)  any tax receipts, insurance premiums, ledger sheets, payment records,
insurance claim files and correspondence, current and historical computerized
data files, underwriting standards used for origination and all other papers and
records developed or originated by the Seller, any servicer or others, required
to document the Mortgage Loan or to service the Mortgage Loan; and

    (m) any other document as may be requested by Buyer.

    Seller shall cause to be delivered to Buyer each Servicing File upon Event
of Default by Seller under the Master Repurchase Agreement.

    17. Paragraph 8 of the Master Repurchase Agreement is amended by deleting
the last sentence of Paragraph 8 and substituting the following:

    "Title to all Purchased Securities (except for Securities that are Mortgage
Loans) shall pass to Buyer. In the case of Purchased Securities that are
Mortgage Loans, upon transfer of the Mortgage Loans to Buyer as set forth in
Paragraph 3(a) of this Agreement and until termination of any Transactions as
set forth in Paragraphs 3(c) or 11 of this Agreement, ownership of each Mortgage
Loan, including each document in the related Mortgage File, is vested in Buyer.
Upon transfer of the Mortgage Loans to Buyer as set forth in Paragraph 3(a) of
this Agreement and until termination of any Transactions as set forth in
Paragraphs 3(c) or 11 of this Agreement, record title in the name of Seller to
each Mortgage shall be retained by Seller in trust, for the benefit of Buyer,
for the sole purpose of facilitating the servicing and the supervision of the
servicing of the Mortgage Loans pursuant to the Servicing Agreement. Unless
otherwise agreed by Buyer and Seller, nothing in this Agreement shall preclude
Buyer from engaging in repurchase

5

--------------------------------------------------------------------------------

transactions with the Purchased Securities or otherwise pledging or
hypothecating the Purchased Securities, but no such transaction shall relieve
Buyer of its obligations to transfer Purchased Securities (and, with respect to
the Mortgage Loans, not substitutes therefor) to Seller pursuant to Paragraphs
3, 4 or 11 hereof. Upon termination of any Transactions as set forth in
Paragraph 3(c) of this Agreement, Buyer agrees to execute promptly endorsements
of the Mortgage Notes, assignments of the Mortgages and UCC-3 assignments, to
the extent that such documents are prepared by Seller for Buyer's execution, are
delivered to Buyer by Seller and are necessary to reconvey, without recourse, to
Seller and perfect title of like tenor to that conveyed to Buyer to the related
Mortgage Loans. Buyer agrees to cooperate with Seller to identify documents that
may be required to effect such reconveyance and perfection of title to Seller."

    18. Subparagraph 9(b) of the Master Repurchase Agreement is amended by
adding the following after the word "substituted" and before the period in the
fifth line thereof:

    "; provided, further, that, in the case of Transactions involving Securities
that are Mortgage Loans, the retention by Seller of custody of any document in
any Mortgage File or otherwise shall be held by Seller in trust Buyer for
purposes of servicing or supervising the servicing of the related Mortgage Loan
and shall not be deemed to constitute Seller's retention of custody of the
Purchased Securities for purposes of this subparagraph".

    19. Paragraph 10 of the Master Repurchase Agreement is amended by adding the
following clauses at the end of the first sentence of Paragraph 10 after the
word "affected" and before the period:

    ", (vi) Seller and Buyer have entered into the Transaction described in each
Confirmation contemporaneously with the sale of the Purchased Securities by
Seller to Buyer and the transfer of the Purchase Price by Buyer to Seller, or,
in the event that the Transaction is deemed to constitute a loan,
contemporaneously with the grant of the security interest in the Collateral by
Seller to Buyer pursuant to Paragraph 6 hereof and the transfer of the
consideration therefor, consisting of the extension of the Purchase Price, which
represents the loan proceeds, by Buyer to Seller, (vii) the board of directors
of Seller has approved the form of Confirmation and the Master Repurchase
Agreement, and such approval is reflected in the minutes of said board, and
(viii) each Confirmation, the Master Repurchase Agreement, the Custody Agreement
and the Servicing Agreement have been and shall be, continuously, from the time
of their execution, a corporate record of Seller."

    20. Paragraph 11 is amended by inserting the words ", other than any
representation made by Seller as to a particular Mortgage Loan," after the words
"made by Seller or Buyer" on the fourth line thereof.

    21. Paragraph 11 is further amended by deleting the word "or" immediately
preceding clause (vi) and by adding at the end of such clause, immediately
preceding the parenthesis, the following:

    (vii) Buyer shall have reasonably determined that Seller is or will be
unable to meet its commitments under this Agreement, the Custody Agreement, the
Guaranty, the Sellers Warranties Agreement, the Servicing Agreement and any
other related agreement (such agreements, the "Transaction Documents") and shall
have notified Seller of such determination and such other party shall not have
responded with appropriate information to the contrary to the satisfaction of
the notifying party within 24 hours;

    (viii)The Master Repurchase Agreement shall for any reason cease to create a
valid, first priority security interest in any of the Purchased Securities
purported to be covered thereby;

    (ix) A final judgment by any competent court in the United States of America
for the payment of money in an amount of at least $100,000 is rendered against
Seller, and the same

6

--------------------------------------------------------------------------------

remains undischarged for a period of 30 days during which execution of such
judgment is not effectively stayed;

    (x) Seller shall fail to observe or perform any of the covenants or
agreements under any Transaction Document, which failure materially and
adversely affects the rights of the Buyer;

    (xi) Any event of default or any event which with notice, the passage of
time or both shall constitute an event of default shall occur and be continuing
under any repurchase or other financing agreement for borrowed funds or
indenture for borrowed funds by which Seller is bound or affected shall occur
and be continuing;

    (xii) In the good faith judgment of Buyer, a material adverse change shall
have occurred in the business, operations, properties, prospects or condition
(financial or otherwise) of Seller;

    (xiii)Seller shall request written assurances as to the financial well-being
of Buyer and such assurances shall not have been provided within 24 hours of
such request;

    (xiv) Seller shall be in default with respect to any normal and customary
covenants under any debt contract or agreement, any servicing agreement or any
lease to which it is a party, which default could materially and adversely
affect the financial condition of Seller (which covenants include, but are not
limited to, an Act of Insolvency of Seller or the failure of Seller to make
required payments under such contract or agreement as they become due).

    (xv) Any representation or warranty made by Seller in any Transaction
Document shall have been incorrect or untrue in any material respect (to the
extent that such representation or warranty does not incorporate a materiality
limitation in its terms) when made or repeated or when deemed to have been made
or repeated;

    (xvi) Seller shall fail to promptly notify Buyer of (i) the acceleration of
any debt obligation or the termination of any credit facility of Seller,
respectively; (ii) the amount and maturity of any such debt assumed after the
date hereof; (iii) any adverse developments with respect to pending or future
litigation involving Seller, respectively; and (iv) any other developments which
might materially and adversely affect the financial condition of Seller;

    (xvii) Seller's audited annual financial statements or the notes thereto or
other opinions or conclusions stated therein shall be qualified or limited by
reference to Seller's status as a "going concern";

    (xviii) Seller shall fail to maintain a tangible net worth of no less than $
5,000,000. The term "tangible net worth" shall mean the excess of all of the
Seller's assets (excluding any value for goodwill, trademarks, patents,
copyrights, organization expense and other similar intangible items) over all
its liabilities as completed and determined in accordance with generally
accepted accounting principles consistently applied.

    (xx) Seller shall fail to deliver to Buyer or Custodian as directed by Buyer
the documents in the Mortgage File within the time period specified in 1
Paragraph 7 of the Master Repurchase Agreement.

    22. Subparagraph 11(d) of the Master Repurchase Agreement is amended by
deleting the words that precede Subparagraph 11(d)(i) and replacing them with
the words "The non-defaulting party may with concurrent notice to the defaulting
party:".

    23. Subparagraph 11(d)(i) of the Master Repurchase Agreement is amended by
inserting the words "or in any other commercially reasonable manner" after the
word "market" and before the word "at", on the second line thereof.

7

--------------------------------------------------------------------------------

    24. Subparagraph 11(d)(i) of the Master Repurchase Agreement is amended by
adding the following after the word "hereunder" and before the semi-colon:

    "and in either case upon the determination and receipt by Buyer, in a manner
deemed final and complete by Buyer in its sole discretion, of the aggregate
unpaid Repurchase Prices and any other amounts owing by the defaulting party,
including, without limitation, any unpaid fees, expenses or other amounts owing
to the Custodian under the Custody Agreement, or to which Buyer is otherwise
entitled hereunder, Buyer shall transfer the portion of the Purchased Securities
and proceeds thereof, including without limitation, any proceeds of a sale of
the servicing rights to the Mortgage Loans, held by Buyer following such receipt
to either (i) Seller, if in Buyer's sole discretion Seller is legally entitled
thereto, (ii) such other party or person as is in Buyer's reasonable judgment is
legally entitled thereto, or (iii) if Buyer cannot determine in its reasonable
judgment the person or party entitled thereto, a court of competent
jurisdiction."

    25. Paragraph 11 of the Master Repurchase Agreement is amended by adding a
new Subparagraph (j) as follows:

    "(j) Seller acknowledges that any delay in the ability of Buyer to exercise
its remedies pursuant to Paragraph 11 hereof shall result in irreparable injury
to Buyer."

    26. Paragraph 13 of the Master Repurchase Agreement is amended by deleting
the text thereof and replacing it with the following:

    "Any notice or communication in respect of this Agreement will be
sufficiently given to a party if in writing and delivered in person, sent by
certified or registered mail, return receipt requested, or by overnight courier
or given by facsimile transfer at the following address or facsimile number:

    If to [BUYER]:

Impac Warehouse Lending Group
1401 Dove Street
Newport Beach, CA 92660

Attention: Gretchen Verdugo
Facsimile No.: (949) 475-3950

    If to [SELLER]:

MONUMENT MORTGAGE, INC.,
2527 CAMINO RAMON, SUITE 200
SAN RAMON, CA 94583
Attention: Matt Soto, Sr. (Official)
Facsimile Number: (925) 242-5990 or
Eva Noack (Operational)
Facsimile Number: (925) 242-5880

    A notice or communication will be effective:

(i)if delivered by hand or sent by overnight courier, on the day and time it is
delivered;

(ii)If sent by facsimile transfer, on the day it is sent; or

(iii)if sent by certified or registered mail, return receipt requested, three
days after dispatch.

Either party may by notice to the other change the address or facsimile number
at which notices or communications are to be given to it."

8

--------------------------------------------------------------------------------

    27. Paragraph 14 of the Master Repurchase Agreement is amended by inserting
the words "with respect to Securities that consist of mortgage loans" after the
word "transactions" and before the period on the second line thereof.

    28. Intentionally Omitted

    29. Intentionally Omitted

    30. Subparagraph 20(c) is amended by deleting the words "the Federal Savings
and Loan Insurance Corporation" in the third line thereof and substituting
therefor the following:

    "through either the Bank Insurance Fund or the Savings Association Insurance
Fund,".

    31. This Annex I is executed and shall be construed as an agreement
supplemental to the Master Repurchase Agreement and, as provided in the Master
Repurchase Agreement, this Annex I forms a part thereof.

    32. All of the covenants, stipulations, promises and agreements in this
Annex I shall bind the successors and assigns of the parties hereto, whether
expressed or not.

    33. This Annex I may be executed in any number of counterparts, each of
which shall be an original but such counterparts shall together constitute but
one and the same instrument.

    34. Seller shall promptly provide such further assurances or agreements as
Buyer may request in order to effect the purposes of this Master Repurchase
Agreement, including without limitation, the delivery of any further documents
to ensure that Buyer maintains a first priority perfected security interest in
the Collateral pursuant to Paragraph 6 hereof and to carry into effect the
purpose, of the Transaction Documents.

    35. Buyer is hereby appointed the attorney-in-fact of Seller for the purpose
of carrying out the provisions of this Agreement and taking any action and
executing or endorsing any instruments that Buyer may deem necessary or
advisable to accomplish the purposes hereof, including, without limitation,
completing or correcting any endorsement of a Mortgage Note or assignment of a
Mortgage, which appointment as attorney-in-fact is irrevocable and coupled with
an interest. Without limiting the generality of the foregoing, Buyer shall have
the right and power during the occurrence and continuation of any Event of
Default to receive, endorse and collect all checks made payable to the order of
Seller representing any payment on account of the principal of or interest on
any of the Collateral and to give full discharge for the same.

    36. Seller shall promptly pay as and when payment is due all, and Buyer
shall not be liable for any, expenses, fees and charges incurred by Buyer or
Seller (other than the salaries and overhead of Buyer and its affiliates)
arising out of or related in any way, to the administration and enforcement of
this Agreement or the Custody Agreement ("Costs"), including, without
limitation, legal expenses, the fees and expenses of the Custodian, recording
and filing fees and any costs associated with reconveyance of the Purchased
Securities and, in the event that any Costs are incurred by Buyer, Seller shall
reimburse Buyer on demand of Buyer accompanied by a statement describing the
circumstances and the nature of the Cost, by wire transfer of immediately
available federal funds.

    37. Seller and Buyer contemplate that all Mortgage Loans purchased by Buyer
and subject to repurchase pursuant to this Master Repurchase Agreement shall
have an average daily balance (in principal amount) of $ 5,000,000 (the "Minimum
Usage Amount"). If, within forty-five (45) days of the date hereof, Seller shall
not have sold any Mortgage Loans to Buyer pursuant to this Master Repurchase
Agreement, Seller shall promptly pay Buyer $1,500. If at any time after
forty-five (45) days after the Seller shall have commenced selling Mortgage
Loans to Buyer, pursuant to this Master Repurchase Agreement but the average
daily balance (in principal amount) of all Mortgage Loans held by Buyer is less
than the Minimum Usage Amount, Seller shall pay Buyer a fee to be determined by

9

--------------------------------------------------------------------------------

Buyer in its sole discretion, provided, however such fee shall not exceed $1,500
during any thirty (30) day period.

    38. This Annex I shall supersede any existing annex to or modification of
the Master Repurchase Agreement.


[BUYER]
 
[SELLER]
WAREHOUSE LENDING GROUP
 
MONUMENT MORTGAGE, INC.,
By:


--------------------------------------------------------------------------------


 
By:


--------------------------------------------------------------------------------


Name:


--------------------------------------------------------------------------------


 
Name:


--------------------------------------------------------------------------------


Title:


--------------------------------------------------------------------------------


 
Title:


--------------------------------------------------------------------------------


Date:


--------------------------------------------------------------------------------


 
Date:


--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------


CERTIFICATE OF SELLER


    I, ______________, hereby certify that I am the duly appointed
______________ of __________________ _, a _____________________ (the "Seller").
The undersigned hereby represents, warrants and covenants on behalf of the
Seller as follows:

    1.  Pursuant to the sale of the mortgage loans set forth on Annex 1 hereto
(the "Mortgage Loans") by the Seller to Impac Warehouse Lending Group ("Impac")
pursuant to a Master Repurchase Agreement, dated as of SEPTEMBER 17, 2001
between the Company and Impac, the Company hereby sells, transfers, assigns,
sets over and otherwise conveys to Impac all of its right (including the power
to convey title thereto), title and interest in and to each document, including,
without limitation, those documents set forth on Exhibit A hereto, held by or on
behalf of the Company with respect to each Mortgage Loan.

    IN WITNESS WHEREOF, I have hereunto signed my name.

Dated:

--------------------------------------------------------------------------------

     
 
 
 
By:


--------------------------------------------------------------------------------

      Name:

--------------------------------------------------------------------------------

      Title:

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



QuickLinks


ANNEX I
SUPPLEMENTAL TERMS AND CONDITIONS
CERTIFICATE OF SELLER
